DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Systems and Methods for Additive Manufacturing”. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
The status of the 02/08/2021 claims, is as follows: Claims 1, 10, and 18 have been amended; claims 2, 11, and 19 have been canceled; and claims 1, 3-10, 12-18, and 20-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claims 1, 10, and 18:
The limitation “a computing device configured to” in line 19 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “configured to" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a computing device" has been described in originally-filed specification para. 0015, 0035, and 0048, as some kind of device that can command and communicate with circuits, other module, reader, store information, which is well known in the art that such computing device is circuit controller, processor, microprocessor, or similar.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover  equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-10, 12-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al (US 2015/0375456 A1, previously cited), in view of Perret et al. (US 20160082668, previously cited)
Regarding Claim 1, Cheverton discloses an additive manufacturing system (Direct Metal Laser Melting 10, hereinafter DMLM system 10; para. 0024; figs. 1-3) comprising: 
a laser device (laser device 14) configured to generate a laser beam (laser beam 16) (para. 0025, lines 1-1-3); 
a scanning device (first scanning device 18) configured to selectively direct the laser beam from said laser device across a powder bed (powder bed 12) (para. 0025, lines 3-4), wherein the laser beam (laser beam 16) generates a melt pool (melt pool 22) in the powder bed (para. 0025, lines 5-6; fig. 2); and 
an optical system (optical system 20) comprising: 
an optical detector (optical detector 38) configured to detect electromagnetic radiation generated by the melt pool (para. 0031, lines 1-6); and 
a second scanning device (second scanning device 42) configured to direct electromagnetic radiation generated by the melt pool (melt pool 22) to said optical detector (optical detector 38) (para. 0031, lines 7-9), wherein said optical system (optical system 20) is configured to detect a position of the melt pool (location of melt pool 22) (para. 0047, 0038, and 0048) (it is understood the observation zone of the second scanning device 42 tracks the position of the melt pool), wherein said optical system (optical system 20) is configured to receive electromagnetic radiation (EM radiation) from at least one observation zone (observation zone 200) (para. 0038-0039) (it is understood the observation zone 200 of the second scanning device 42 follows the melt pool that generate the EM radiation), and wherein said second scanning device 42) is configured to scan the at 316804-US-1PATENT least one observation zone (observation zone 200) across the powder bed (powder bed 12) to track the melt pool (melt pool 22) (para. 0038, 0048) independent of the first scanning devices  (first scanning device 18) (para. 0031, lines 9-18) (it is understood the second scanning device is a scanning device dedicated to directing the EM radiation generated by the melt pool 22 to the optical detector 38 while the first scanning device is a scanning device dedicated to scanning the laser beam across the powder bed);
a computing device (computing device 24) configured to:
receive the position of the melt pool from said optical detector (optical detector 38) (para. 0031, lines 1-3, 0048)
[AltContent: textbox (Prior Art
Cheverton (US 20150375456))]
    PNG
    media_image1.png
    413
    614
    media_image1.png
    Greyscale



Cheverton does not disclose:
a plurality of laser devices, a plurality of first scanning devices, and a plurality melt pools;

the computing device configured to: 
analyze the received positions of the plurality of melt pools to determine whether the plurality of melt pools are in a correct location relative to each other; and 
adjust, based on the analysis, the position of the plurality of melt pools relative to each other by controlling said plurality of first scanning devices when the plurality of melt pools are not in the correct location relative to each other. 
However, Perret discloses a method for automatically calibrating a device for producing a 3D object 8 (abstract), wherein:
a second scanning device (camera 24) is configured to sequentially track the plurality of melt pools (test patterns 33, 34) (para. 0025-0026; figs. 1-2) (it is noted that the test patterns 33 and 34 are formed on a powder bed, and subsequently/sequentially the camera scans the test patterns 33 and 34); 
a computing device (controller 7) configured to (para. 0017): 
analyze the received positions of the plurality of melt pools to determine whether the plurality of melt pools (first test pattern 33, second test pattern 34) are in a correct location relative to each other (para. 0023-0024, 0026-0029) ; and 
adjust, based on the analysis, the position of the plurality of melt pools (first test pattern 33, second test pattern 34) relative to each other by controlling said plurality of first first and second scanners 14, 15) when the plurality of melt pools are not in the correct location relative to each other (para. 0030). 
[AltContent: textbox (Prior Art
Perret (US 20160082668))]
    PNG
    media_image2.png
    692
    434
    media_image2.png
    Greyscale




Therefore, it would have been obvious one of ordinary skill in the art at the time the invention was made to modify Cheverton’s system to include another laser device 14’ to generate another laser beam and another first scanning device 18’ to scan the second laser beam across the powder bed, since it is known using at least two laser beams would speed up the process of building the component by using two first scanning devices 18 and 18’ to direct the laser beams across the powder bed to thereby generate the plurality of melt pools, since it has been held that mere duplication of the essential working parts 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second scanning device of Cheverton to sequentially track the plurality of melt pools as taught by Perret, which results in a predictable result that is having the plurality of melt pools scanned by the second scanning device. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computing device of Cheverton to include the teaching of Perret to:
analyze the received positions of the plurality of melt pools to determine whether the plurality of melt pools are in a correct location relative to each other; and 
adjust, based on the analysis, the position of the plurality of melt pools relative to each other by controlling said plurality of first scanning devices when the plurality of melt pools are not in the correct location relative to each other. 
Doing so would advantageously eliminate possible deviations of the first scanning devices during additive manufacturing process in order to yield a dimensionally accurately object (para. 0034-0035 of Perret). 

Regarding Claim 3, the modification of Cheverton and Perret discloses substantially all the features as set forth above, wherein each first scanning device (first scanning device 18) of said plurality of first scanning devices (first scanning devices 18, 18’) is configured to direct the laser beam (laser beam 16) from said laser device (laser device 14) of said plurality of laser devices (laser device 14, 14’) into the observation zone observation zone 200) (para. 0042, 0044 of Cheverton) (it is understood the optical system 38 is configured to detect the position of the melt pools through the observation zone 200 of the second scanning device 20. If the position is off compared to the desired build parameters i.e. location of the melt pools, the computer device 24 is configured to adjust at least one of the build parameters, i.e. the orientation of the first scanning device 18, which results in the laser beam is moved to the correct position defined by the observation zone).

Regarding Claim 4, the modification of Cheverton and Perret discloses substantially all the features as set forth above, wherein said optical system (optical system 20) is configured to receive electromagnetic radiation from the observation zone (observation zone 200) (see rejection to Claim 1), said second scanning device (second scanning device 42) configured to scan the observation zone (observation zone 200) across the powder bed to track the plurality of melt pools independent of said plurality of first scanning devices (first scanning device 18) (see rejection to Claim 1).
The modification of Cheverton and Perret does not disclose the plurality of observation zones. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Cheverton to include another optical system comprising an optical detector and a second scanning device, in order to allow the plurality of melt pools to be scanned by the plurality of optical systems, which advantageously speed up the calibration process, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Therefore, the optical systems are configured to receive electromagnetic radiation from the plurality of observation zones, said second scanning device (second scanning device 42,42’) configured to scan the plurality of observation zones across the powder bed to track the plurality of melt pools independent of said plurality of first scanning devices (first scanning device 18, 18’). 

Regarding Claim 5, based on the rejection of Claim 3 and 4, the modification of Cheverton and Perret teaches the additive manufacturing system (DMLM system 10) wherein each first scanning device of said plurality of first scanning devices (first scanning devices 18, 18’) is configured to direct the laser beam (laser beam 16) from said laser device of said plurality of laser devices (laser device 14, 14’) into an observation zone of the plurality of observation zones (observation zones 200’s).  

Regarding Claim 7, the modification of Cheverton and Perret discloses substantially all the features as set forth above, wherein each observation zone (observation zone 200 of the second scanning device 20) of the plurality of observation zones does not overlap any other observation zone (observation zone 200 of the second scanning device 20’) of the plurality of observation zones (it is understood during building of the solid component 28, the observation zone 200 of the second scanning device 20 is used to track the plurality of the melt pools and the observation zone 200 of the second scanning device 20’ is used to track the another set of the plurality of the melt pools. Therefore, the two observation zones do not necessarily overlap). 

Regarding Claim 8, Cheverton discloses the additive manufacturing system (DMLM system 10), wherein the second scanning device (second scanning device 42) comprises at least one mirror (mirror 46, 50) and at least one actuator (motor 48, 50) operatively coupled to said at least one mirror (paragraph 0035, lines 3-7; fig. 1).

Regarding Claim 9, Cheverton discloses the additive manufacturing system (DMLM system 10). Perret discloses controlling the plurality of first scanning devices (first scanning devices 18, 18’) based on the position of the plurality of melt pools (para. 0030 of Perret). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Cheverton to control the plurality of first scanning devices based on the position of the plurality of melt pools as taught by Perret, in order to advantageously eliminate possible deviations of the first scanning devices during additive manufacturing process in order to yield a dimensionally accurately object (para. 0034-0035 of Perret). 

Regarding Claim 10, Cheverton discloses an additive manufacturing system (Direct Metal Laser Melting 10, hereinafter DMLM system 10; para. 0024; figs. 1-3)  comprising: 
a laser device (laser device 14) configured to generate a laser beam (laser beam 16) (para. 0025, lines 1-1-3); 
first scanning device 18) configured to selectively direct the laser beam from said laser device across a powder bed (powder bed 12) (para. 0025, lines 3-4), wherein the laser beam (laser beam 16) generates a melt pool (melt pool 22) in the powder bed (para. 0025, lines 5-6; fig. 2); and 
an optical system (optical system 20) comprising: 
an optical detector (optical detector 38) configured to detect electromagnetic radiation generated by the melt pool (para. 0031, lines 1-6); and 
a second scanning device (second scanning device 42) configured to direct electromagnetic radiation generated by the melt pool (melt pool 22) to said optical detector (optical detector 38) (para. 0031, lines 7-9), wherein said optical system (optical system 20) is configured to detect a position of the melt pool (location of melt pool 22) (para. 0047, 0038, and 0048) (it is understood the observation zone of the second scanning device 42 tracks the position of the melt pool), wherein said optical system (optical system 20) is configured to receive electromagnetic radiation (EM radiation) from at least one observation zone (observation zone 200) (para. 0038-0039) (it is understood the observation zone 200 of the second scanning device 42 follows the melt pool that generate the EM radiation), and wherein said second scanning device (second scanning device 42) is configured to scan the at 316804-US-1PATENT least one observation zone (observation zone 200) across the powder bed (powder bed 12) to track the melt pool (melt pool 22) (para. 0038, 0048) independent of the first scanning device  (first scanning device 18) (para. 0031, lines 9-18) (it is understood the second scanning device is a scanning device dedicated to directing the EM radiation generated by the melt pool 22 to the optical detector 38 while the first scanning device is a scanning device dedicated to scanning the laser beam across the powder bed);
computing device 24) configured to:
receive the position of the melt pool from said optical detector (optical detector 38) (para. 0031, lines 1-3, 0048)
Cheverton does not disclose:
a plurality of laser devices, a plurality of first scanning devices, a plurality melt pools, and a plurality of optical systems;
wherein the said second scanning device is configured to scan the at least one observation zone across the powder bed to sequentially track the plurality of melt pools generated by each laser beam directed by each scanning device of said plurality of first scanning devices independent of other scanning devices of said plurality of first scanning devices;  
the computing device configured to: 
analyze the received positions of the plurality of melt pools to determine whether the plurality of melt pools are in a correct location relative to each other; and 
adjust, based on the analysis, the position of the plurality of melt pools relative to each other by controlling said plurality of first scanning devices when the plurality of melt pools are not in the correct location relative to each other. 
However, Perret discloses a method for automatically calibrating a device for producing a 3D object 8 (abstract), wherein:
a second scanning device (camera 24) is configured to sequentially track the plurality of melt pools (test patterns 33, 34) (para. 0025-0026; figs. 1-2) (it is noted that the test patterns 33 and 34 are formed on a powder bed, and subsequently/sequentially the camera scans the test patterns 33 and 34); 
controller 7) configured to (para. 0017): 
analyze the received positions of the plurality of melt pools to determine whether the plurality of melt pools (first test pattern 33, second test pattern 34) are in a correct location relative to each other (para. 0023-0024, 0026-0029) ; and 
adjust, based on the analysis, the position of the plurality of melt pools (first test pattern 33, second test pattern 34) relative to each other by controlling said plurality of first scanning devices (first and second scanners 14, 15) when the plurality of melt pools are not in the correct location relative to each other (para. 0030). 
Therefore, it would have been obvious one of ordinary skill in the art at the time the invention was made to modify Cheverton’s system to include another laser device 14’ to generate another laser beam and another first scanning device 18’ to scan the second laser beam across the powder bed, since it is known using at least two laser beams would speed up the process of building the component by using two laser beams by using two first scanning devices 18 and 18’ to direct the laser beams across the powder bed to thereby generate the plurality of melt pools, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Cheverton’s system to include a second optical system comprising an optical detector and a second scanning device, in order to allow the plurality of melt pools to be scanned by the plurality of optical systems, which advantageously speed up the calibration process, since it has been held that mere duplication of the essential working parts of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second scanning device of Cheverton to sequentially track the plurality of melt pools as taught by Perret, which results in a predictable result that is having the plurality of melt pools scanned by the second scanning device. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computing device of Cheverton to include the teaching of Perret to:
analyze the received positions of the plurality of melt pools to determine whether the plurality of melt pools are in a correct location relative to each other; and 
adjust, based on the analysis, the position of the plurality of melt pools relative to each other by controlling said plurality of first scanning devices when the plurality of melt pools are not in the correct location relative to each other. 
Doing so would advantageously eliminate possible deviations of the scanners 18, 18’ during additive manufacturing process in order to yield a dimensionally accurately object (para. 0034-0035 of Perret). 

Regarding Claim 12, the modification of Cheverton and Perret discloses substantially all the features as set forth above, wherein each first scanning device (first scanning device 18) of said plurality of first scanning devices (first scanning devices 18, 18’) is configured to direct the laser beam (laser beam 16) from said laser device (laser device 14) of said plurality of laser devices (laser device 14, 14’) into the observation zone (observation zone 200) (para. 0042, 0044 of Cheverton) (it is understood the optical system 38 is configured to detect the position of the melt pools through the observation zone 200 of the second scanning device 20. If the position is off compared to the desired build parameters i.e. location of the melt pools, the computer device 24 is configured to adjust at least one of the build parameters, i.e. the orientation of the first scanning device 18, which results in the laser beam is moved to the correct position defined by the observation zone).

Regarding Claim 13, the modification of Cheverton and Perret discloses substantially all the features as set forth above, wherein the plurality of optical system (optical system 20’s) is configured to receive electromagnetic radiation from the plurality of observation zones (observation zone 200’s) (see rejection to Claim 10), said second scanning device (second scanning device 42’s) configured to scan the observation zone (observation zone 200’s) across the powder bed to track the plurality of melt pools independent of said plurality of first scanning devices (first scanning device 18) (see rejection to Claim 10).

Regarding Claim 14, the modification of Cheverton and Perret discloses substantially all the features as set forth above, wherein each first scanning device (first scanning device 18) of said plurality of first scanning devices (first scanning devices 18, 18’) is configured to direct the laser beam (laser beam 16) from said laser device (laser device 14) of said plurality of laser devices (laser device 14, 14’) into an observation zone of the plurality of observation zones (observation zone 200’s) (para. 0042, 0044 of Cheverton) (it is understood the optical systems 38’s are configured to detect the position of the melt pools through the observation zone 200’s of the second scanning device 20’s). 

Regarding Claim 16, the modification of Cheverton and Perret discloses substantially all the features as set forth above, wherein each observation zone (observation zone 200 of the second scanning device 20) of the plurality of observation zones does not overlap any other observation zone (observation zone 200 of the second scanning device 20’) of the plurality of observation zones (it is understood during building of the solid component 28, the observation zone 200 of the second scanning device 20 is used to track the plurality of the melt pools and the observation zone 200 of the second scanning device 20’ is used to track the another set of the plurality of the melt pools. Therefore, the two observation zones do not necessarily overlap).

Regarding Claim 17, Cheverton discloses the additive manufacturing system (DMLM system 10). Perret discloses controlling the plurality of first scanning devices (first scanning devices 18, 18’) based on the position of the plurality of melt pools (para. 0030 of Perret). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Cheverton to control the plurality of first scanning devices based on the position of the plurality of melt pools as taught by Perret, in order to advantageously eliminate possible deviations of the first scanning devices during additive manufacturing process in order to yield a dimensionally accurately object (para. 0034-0035 of Perret). 

Regarding Claim 18, Cheverton discloses a method for monitoring an additive manufacturing process (method for monitoring an additive manufacturing process carried out by DMLM system 10, para. 0059, lines 1-3; fig. 4), said method comprising: 
directing a laser beam (laser beam 16) across a powder bed (powder bed 12) using a first scanning device (first scanning device 18) to generate a melt pool (melt pool 22) in the powder bed (para. 1-6; fig. 2); 
directing electromagnetic radiation (EM radiation) generated by the melt pool (melt pool 22) from at least one observation zone (observation zone 200) to an optical detector (optical detector 38) using a second scanning device (second scanning device 42) (para. 0031, lines 7-9, para. 0038) (it is understood the observation zone of the second scanning device 42 is adjusted to follow the position of the melt pool 22); 
scanning the at least one observation zone (observation zone 200) of the optical detector (optical detector 38) across the powder bed (powder bed 12) to track the melt pool (melt pool 22) using a second scanning device (second scanning device 42) independent of the plurality of first scanning devices (first scanning device 18) (para. 0038, lines 9-18 of para. 0031) (it is understood the second scanning device is a scanning device dedicated to directing the EM radiation generated by the melt pool 22 to the optical detector 38 while the first scanning device is a scanning device dedicated to scanning the laser beam across the powder bed); and 
detecting the position of the melt pool (location of melt pool 22) using the optical detector (optical detector 38) (para. 0031, lines 1-3, 0048); 
Cheverton does not disclose:
a plurality of laser beams, a plurality of first scanning devices, and a plurality of melt pools, 

analyzing the detected positions of the plurality of melt pools to determine whether the plurality of melt pools are in a correct location relative to each other; and 
adjusting, based on the analysis, the positions of the plurality of melt pools relative to each other using a computing device to control the plurality of first scanning devices when the plurality of melt pools are not in the correct location relative to each other. 
However, Perret teaches a method for automatically calibrating a device for producing a 3D object 8 (abstract), 
wherein a second scanning device (camera 24) is configured to sequentially track the plurality of melt pools (test patterns 33, 34) (para. 0025-0026; figs. 1-2) (it is noted that the test patterns 33 and 34 are formed on a powder bed, and subsequently/sequentially the camera scans the test patterns 33 and 34); 
wherein a computing device (controller 7) configured to (para. 0017): 
analyze the detected positions of the plurality of melt pools to determine whether the plurality of melt pools (first test pattern 33, second test pattern 34) are in a correct location relative to each other (para. 0023-0024, 0026-0029) ; and 
adjust, based on the analysis, the position of the plurality of melt pools (first test pattern 33, second test pattern 34) relative to each other by controlling said plurality of first scanning devices (first and second scanners 14, 15) when the plurality of melt pools are not in the correct location relative to each other (para. 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cheverton’s system to include a second laser device 14’ to generate a second laser beam and other first scanning device 18’ to scan the second the second laser beam across the powder bed, since it is known using at least two laser beams would speed up the process of building the component by using two laser beams and two scanning devices 18 and 18’ to direct the laser beams across the powder bed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second scanning device of Cheverton to sequentially track the plurality of melt pools as taught by Perret, which results in a predictable result that is having the plurality of melt pools scanned by the second scanning device. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computing device of Cheverton to include the teaching of Perret to:
analyze the detected positions of the plurality of melt pools to determine whether the plurality of melt pools are in a correct location relative to each other; and 
adjust, based on the analysis, the position of the plurality of melt pools relative to each other using the computing device controlling said plurality of first scanning devices when the plurality of melt pools are not in the correct location relative to each other. Doing so would advantageously eliminate possible deviations of the first scanning devices para. 0034-0035 of Perret). 

Regarding Claim 20, Cheverton discloses the additive manufacturing system (DMLM system 10). Perret discloses controlling the plurality of first scanning devices (first scanning devices 18, 18’) based on the position of the plurality of melt pools (para. 0030 of Perret). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Cheverton to control the plurality of first scanning devices based on the position of the plurality of melt pools as taught by Perret, in order to advantageously eliminate possible deviations of the first scanning devices during additive manufacturing process in order to yield a dimensionally accurately object (para. 0034-0035 of Perret). 

Regarding Claim 21, the modification of Cheverton and Perret discloses substantially all the methods as set forth above, wherein the second scanning device (second scanning device 42) includes a mirror (mirror 46, 50) and an actuator (motor 48, 52) operatively coupled to the mirror (para. 0035, lines 3-7 of Cheverton), wherein directing electromagnetic radiation (EM radiation 40) generated by the plurality of melt pools (melt pools 22) comprises rotating the mirror using the actuator such that electromagnetic radiation generated by the plurality of melt pools is deflected by the mirror to the optical detector (optical detector 38) (para. 0035; fig. 1 of Cheverton).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton and Perret, in further view of Prexler et al. (US 20180093416 A1, previously cited)
Regarding Claim 6, the modification of Cheverton and Perret discloses the additive manufacturing system (DMLM system 10) comprising the plurality of observation zones (observation zone 200’s). 
The modification of Cheverton and Perret does not disclose each observation zone of the plurality of observation zones overlap at least a portion of another observation zone of the plurality of observation zones.  
However, Prexler discloses an additive manufacturing system (a laser sintering device 1) comprising a first and second exposure devices 20a, 20b and a monitoring sensor 30a, 30b assigned to each exposure device (para. 0039, lines 1-4 of 0040; fig. 2), wherein each observation zone (scanning region 18a of the monitoring sensor 30a) of the plurality of observation zones overlap (overlap region 19) at least a portion of another observation zone (scanning region 18b of the monitoring sensor 30b) of the plurality of observation zones (para. 0044, 0006, and lines 1-4 of para. 0047) (it is understood that when the laser beam of each exposure device is directed to the same incidence region i.e. overlap area 19, the exposure devices 20a, 20b can be calibrated).


    PNG
    media_image3.png
    674
    457
    media_image3.png
    Greyscale

[AltContent: textbox (Prior Art
Prexler (US 20180093416))]   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the observation zones of the modification of Cheverton and Perret such that each observation zone of the plurality of observation zones overlap at least a portion of another observation zone of the plurality of observation zones as taught by Prexler, in order to calibrate the plurality of the first scanning devices. 

Regarding Claim 15, the modification of Cheverton and Perret discloses the additive manufacturing system (DMLM system 10) comprising the plurality of observation zones (observation zone 200’s). 
The modification of Cheverton and Perret does not disclose each observation zone of the plurality of observation zones overlap at least a portion of another observation zone of the plurality of observation zones.  
However, Prexler discloses an additive manufacturing system (a laser sintering device 1) comprising a first and second exposure devices 20a, 20b and a monitoring sensor 30a, 30b assigned to each exposure device (para. 0039, lines 1-4 of 0040; fig. 2), wherein each observation zone (scanning region 18a of the monitoring sensor 30a) of the plurality of observation zones overlap (overlap region 19) at least a portion of another observation zone (scanning region 18b of the monitoring sensor 30b) of the plurality of observation zones (para. 0044, 0006, and lines 1-4 of para. 0047) (it is understood that when the laser beam of each exposure device is directed to the same incidence region i.e. overlap area 19, the exposure devices 20a, 20b can be calibrated).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the observation zones of the modification of Cheverton and Perret such that each observation zone of the plurality of observation zones overlap at least a portion of another observation zone of the plurality of observation zones as taught by Prexler, in order to calibrate the plurality of the first scanning devices. 

Response to Arguments
Applicant's arguments in the Remarks filed on 02/08/2021 have been fully considered but are not found persuasive for the following reasons:
Applicant’s Arguments: with respect to claims 1, 10, and 18 on p. 7-8 of the Remarks “Cheverton is directed to a system for monitoring melt pools as a material quality tool. As stated at paragraph [0048] of Cheverton, "Controller 26 is further configured to move second scanning device 42 synchronously with first scanning device 18 such that observation zone 200 of optical system 20 tracks the position of laser beam 16 on powder bed 12 (and thus, melt pool 22) during the additive manufacturing process." (emphasis added).
Cheverton fails to teach or fairly suggest "said second scanning device is configured to scan the at least one observation zone across the powder bed to sequentially track the plurality of melt pools generated by each laser beam directed by each scanning device of said plurality of first scanning devices independent of other scanning devices of said plurality of first scanning devices" as recited in claim 1. In particular, the second scanning device of Cheverton does not sequentially track melt pools independent of other scanning devices as recited in claim 1. Rather, the second scanning device of Cheverton synchronously follows the position of the laser beam of the first scanning device.”
Examiner’s responses: 
	Examiner respectfully does not find the Applicant’s argument persuasive. Cheverton discloses a second scanning device 42 is separate from a first scanning device 18, and is dedicated to directing EM radiation 40 generated by melt pool 22 to an optical detector 38 (para. 0031). It is evident that tracking the melt pool 22 by the second scanning device 42 is independent of the first scanning device 18. Furthermore, the modification of Cheverton and case law (duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) results in another first scanning device 18’ and another laser device 14’ that forms another 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                     
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761